Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1, 9 and 17 have been amended. Claims 1-20 have been examined.

2.	Applicant's arguments filed 06/07/2021 have been fully considered but they are not persuasive.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 05/14/2021 was filed after the mailing date of the non-final rejection on 03/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
4.	For claims 1-3, 9-11 and 17-19, the phrase “one or more of” has been given the broadest, reasonable interpretation of only requiring a single element from the given list in order to satisfy the requirements of the limitation.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
7.	Claims 1-3, 7, 9-11 and 15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Batra et al. (U.S. Patent Application Publication 2018/0137465; hereafter “Batra”), and further in view of Westland et al. (U.S. Patent Application Publication 2020/0127834; hereafter “Westland”).
	For claims 1, 9 and 17, Batra teaches a computer-implemented method, system and non-transitory computer-readable medium, comprising:
	one or more computers (note paragraph [0039], network element); and
	one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations (note paragraph [0040], memory that can store software) comprising:
	receiving a digital document (note paragraph [0033], 512 - contract is stored in the blockchain) specifying a guarantee from a first computing device associated with a first guarantor, wherein the guarantee is made by the first guarantor to a beneficiary (note paragraph [0028], smart contract may be letter of credit from a bank and is a wherein the digital document specifies one or more predetermined conditions of executing the guarantee (note paragraphs [0022] and [0033], smart contract includes terms);
	storing the cyphertext to a blockchain based on performing a consensus algorithm (note paragraph [0033], 512 - contract is stored in the blockchain);
	receiving a first message from the first computing device associated with the first guarantor (note paragraph [0033] 535 – an event may be logged from a member), the first message including a request to cancel the guarantee (note paragraph [0031], failures may result in a member terminating the contract);
	storing the request to cancel the guarantee in the blockchain (note paragraph [0033] 535 – an event may be logged on the blockchain server);
	sending a second message to a second computing device associated with the beneficiary or a representative of the beneficiary, wherein the second message includes the request to cancel the guarantee (note paragraphs [0019] and [0033] 539 – event may cause an alert);
	receiving a third message from the second computing device associated with the beneficiary or the representative of the beneficiary, wherein the third message includes a confirmation that the beneficiary accepts cancellation of the guarantee (note paragraph [0022], changes to the contract require mutual satisfaction and [0029], updating the ledger state requires consensus); and
	updating a status of the guarantee stored in the blockchain to indicate that the guarantee has been canceled (note paragraph [0033] 542 – changes or events are logged to the blockchain).

	Batra differs from the claimed invention in that they fail to teach:
	receiving a cyphertext of a digital document and one or more zero-knowledge proofs (ZKPs) from a first computing device, wherein the one or more ZKPs are related to one or more values associated with the guarantee;
	verifying that the one or more ZKPs are correct; upon verifying that the one or more ZKPs are correct, storing the cyphertext to a blockchain based on performing a consensus algorithm;

	Westland teaches:
	receiving a cyphertext of a digital document and one or more zero-knowledge proofs (ZKPs) from a first computing device (note paragraph [0033], step 210 the distributed ledger-based network (DLN) receives the encrypted data from the auditee), wherein the one or more ZKPs are related to one or more values associated with the guarantee (note paragraph [0032], ZKPs are related to transaction data, i.e. in combination with Batra, one or more values associated with the guarantee);
	verifying that the one or more ZKPs are correct; upon verifying that the one or more ZKPs are correct, storing the cyphertext to a blockchain based on performing a consensus algorithm (note paragraphs [0033]-[0034], ZKP are verified and if valid, stored on the DLN);

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the letter of credit smart contract of Batra 


	For claims 2, 10 and 18, the combination of Batra and Westland teaches claims 1, 9 and 17, wherein the guarantee specifies that the first guarantor shall pay the beneficiary a predetermined amount when the one or more predetermined conditions of executing the guarantee are met, the first guarantor is an offshore bank that serves an applicant of the guarantee, the predetermined amount is paid to the beneficiary through an onshore bank that serves the beneficiary when the one or more predetermined conditions of executing the guarantee are met, and the digital document further includes information that specifies an identity of the onshore bank (note paragraphs [0022] and [0028] of Batra, exporter’s bank is in country A while receiving side is in another country B).

	For claims 3, 11 and 19, the combination of Batra and Westland teaches claims 1, 9 and 17, wherein the one or more predetermined conditions of executing the guarantee include one or more of default conditions, amendment conditions, cancelation conditions, effective date, and expiration date (note paragraphs [0021]-[0022] of Batra, contract terms include contract amendment must meet assurance levels, i.e. amendment conditions).

	For claims 7 and 15, the combination of Batra and Westland teaches claims 1 and 9, wherein the guarantee is made by the first guarantor and a second guarantor to the beneficiary, the guarantee is in a form of a standby letter of credit (SBLC), and the guarantee specifies that the first guarantor and the second guarantor shall pay the beneficiary a predetermined amount when the one or more predetermined conditions of executing the guarantee are met (note paragraph [0028] of Batra, smart contract may be letter of credit from a bank and an importer and is a promise of future payment to an exporter if terms are met).


8.	Claims 4-5, 12-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Batra and Westland as applied to claims 1 and 9 above, and further in view of Ma et al. (“An Efficient NIZK Scheme for Privacy-Preserving Transactions over Account-Model Blockchain”; hereafter “Ma”).
	For claims 4, 12 and 20, the combination of Batra and Westland differs from the claimed invention in that they fail to teach:
	wherein at least one of the one or more ZKPs is generated based on homomorphic encryption.

	Ma teaches:
	wherein at least one of the one or more ZKPs is generated based on homomorphic encryption (note page 6, Fig. 2, PartyInitial and Transfer, party A 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Batra and Westland and the homomorphic encryption of Ma. It would have been obvious because a simple substitution of one known element (zero knowledge proof generated using homomorphic encryption of Ma) for another (zero knowledge proof generation of Westland) would yield the predictable results of generating encrypted data concealed from public view that can still be verified.


	For claims 5 and 13, the combination of Batra, Westland and Ma teaches claims 1 and 9, wherein the one or more ZKPs includes one or more of a range proof and a zero test (note page 6, Proof generation by P of Ma, range proof).


9.	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Batra and Westland as applied to claims 1 and 9 above, and further in view of Fisch (U.S. Patent Application Publication 2020/0126075).
	For claims 6 and 14, the combination of Batra and Westland differs from the claimed invention in that they fail to teach:


	Fisch teaches:
	wherein an encryption key for encrypting the digital document is derived based on a linear secret sharing scheme (note paragraph [0036], balances are hidden and revealed with linear secret sharing).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Batra and Westland and the linear secret sharing of Fisch. It would have been obvious because a simple substitution of one known element (hiding data using linear secret sharing of Fisch) for another (hiding data using encryption of Westland) would yield the predictable results of protecting sensitive data by only revealing the data to authorized parties.


10.	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Batra and Westland as applied to claims 1 and 9 above, and further in view of Hu et al. (U.S. Patent Application Publication 2020/0322128; hereafter “Hu”).
	For claims 8 and 16, the combination of Batra and Westland differs from the claimed invention in that they fail to teach:
	wherein the consensus algorithm is based on one of proof of work (PoW), proof of stake (PoS), and practical Byzantine fault tolerance (PBFT).

	Hu teaches:
	wherein the consensus algorithm is based on one of proof of work (PoW), proof of stake (PoS), and practical Byzantine fault tolerance (PBFT) (note paragraph [0031], consensus algorithm is proof of work).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Batra and Westland and the proof of work (PoW) consensus algorithm of Hu. It would have been obvious because a simple substitution of one known element (PoW consensus of Hu) for another (consensus algorithm of Batra and Westland) would yield the predictable results of storing blocks on a blockchain with a known algorithm for proving consensus among the nodes.

Response to Arguments
11.	Applicant argues “None of the cited references have been shown to teach or suggest at least receiving a cyphertext of a digital document specifying a guarantee” (note Remarks, pages 9-10).
	Examiner disagrees. As noted in the rejection above, Batra discloses the receiving of a digital document (note paragraph [0033], contract is stored on the blockchain) that specifies a guarantee (note paragraph [0028], contract may be letter of credit).

	Therefore, the combination of Batra and Westland teaches “receiving a cyphertext of a digital document (Westland) specifying a guarantee (Batra)” as required by the claims.

	Applicant argues “Batra appear to teach away from providing encrypted digital documents to the blockchain” (note Remarks, page 10).
	Examiner disagrees. Applicant has cited paragraph [0019] of Batra to argue that Batra teaches away from providing encrypted digital documents. Paragraph [0019] of Batra merely states that the smart contract may be monitored.
	However, Batra “does not criticize, discredit, or otherwise discourage” (note MPEP 2141.02 (VI)) the use of an encrypted smart contract. Therefore, Batra does not “teach away” from using an encrypted digital document.

	Applicant argues “providing the blockchain with ‘a cyphertext of a digital document specifying a guarantee’ as recited in claim 1, would render Batra inoperable for its intended purpose” (note Remarks, pages 11).
	Examiner disagrees. As noted in the rejection above, Westland discloses blockchain transactions with encrypted transactions details where a ZKP is provided to validate the transaction details without revealing them to the public. Westland discloses 
	Thus, Batra discloses a smart contract that is monitored and Westland discloses a blockchain transaction with encrypted transaction details that is monitored by an authorized auditor possessing the necessary decryption key. Clearly the use of an encrypted document would not render Batra inoperable for its intended purpose of monitoring a letter of credit guarantee by a contract auditor if Westland discloses a way in which blockchain transactions with encrypted documents can be monitored by an auditor.

	Applicant argues, “Batra has not been shown to teach or suggest three distinct messages for cancelling a guarantee” (note Remarks, page 11).
	Examiner disagrees. As shown in the rejection above, Batra discloses in paragraph [0031], an example situation where an exporter (i.e. first computing device) terminates the contract. This results in an event being logged on the blockchain, i.e. receiving a first message (note paragraph [0033], step 535). The contract event results in the blockchain server sending an alert to the other parties of the transaction, i.e. sending a second message to a second computing device (note paragraph [0033], step 539).
	Batra further discloses that in the event of “failure or dispute… the parties may not abide by previously agreed upon financial commitments and the contract may need to be suspended pending mutual satisfaction (i.e., additional agreements). There are 
	Therefore, in the case that the cancellation of the guarantee results in an additional agreement or contract modification, the parties will perform a consensus operation (note paragraph [0029]) and update the contract (note paragraph [0033], step 542). The consensus operation/contract update will result in a message from “the second computing device” to the blockchain server agreeing to the contract update. This message is “a third message from the second computing device” of the party accepting the cancellation of the guarantee as required by the claims.


	Confirmation of letter of credit transactions can further be seen in Conroy et al. (U.S. Patent Application Publication 2020/0143337). Note paragraph [0091], loan document includes right to cancel. Note paragraph [0072], member 522 confirms truncation to protocol entity. Note 	paragraph [0136], each new “transaction” is confirmed by the nodes.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (U.S. Patent Application Publication 2018/0349617) teaches encrypted data and contracts on a blockchain with ZKP to ensure correctness of contract execution (note paragraph [0050]).

	Sen et al. (U.S. Patent Application Publication 2021/0083845) teaches a promissory note to the public blockchain (note paragraph [0076]) with a ZKP of an associated message (note paragraph [0077]).

13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711.  The examiner can normally be reached on 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J Pearson/Primary Examiner, Art Unit 2438